Title: Puchelberg & Cie. to the American Commissioners, 26 August 1778: résumé
From: Puchelberg & Cie.
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<L’Orient, August 26, 1778, in French: We refer to our letter of the 24th and to the arrival of the General Mifflin, Captain Daniel McNeill. McNeill wishes to sell the recaptured French ship [Isabelle]. Since his commission and those of his officers conform to Captain Tucker’s, it may be necessary for him to report his captures to Tucker and divide the proceeds accordingly. We request instructions.>
